ALLOWANCE
Response to Amendment
The applicant’s amendment filed 07/26/2021 has been entered.

Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting apparatus, comprising multiple LED package modules, the LED package module comprising a package housing, a first LED chip and a second LED chip, a first fluorescent layer, and a second fluorescent layer, wherein the first fluorescent layer is stacked below the second fluorescent layer, a light emitting area of the first chip is placed in the first fluorescent layer with a first height relative to the package housing, and a light emitting area of the second chip is placed in the second fluorescent laver with a second height relative to the package housing, wherein the first height is different from the second height, a substrate for mounting the multiple LED package modules, and a driver for converting an external power to a driving power supplying to the multiple LED package modules as specifically called for the claimed combinations.
The closest prior art, Lee et al (US 2020/0168660 A1), does not include a light emitting area of the first chip is placed in the first fluorescent layer with a first height relative to the package housing, and a light emitting area of the second chip is placed in the second fluorescent laver with a second height relative to the package housing, wherein the first height is different from the second height as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lee et al reference in the manner required by the claims. 
To clarify the allowance, the Examiner considered an obviousness type rejection against Ikehara (US 2007/0145401 A1) which teaches two LEDs at different heights, however the second LED of the reference is disposed within a resin, not a wavelength converting phosphor, and when considered with the primary reference of Lee et al, the Examiner had not obvious motivation to combine the two ideas, and believes that any such combination would be impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875